                      Case 1:18-cv-08607-LGS Document 11 Filed 11/08/18 Page 1 of 3




David McCraw                 November 8, 2018
Vice President & Deputy
General Counsel

T 212 556 4031

mccraw@nytimes.com

620 8th Avenue               VIA ECF
New York, NY 10018
nytimes.com
                             The Honorable Lorna G. Schofield
                             United States District Judge
                             Thurgood Marshall
                             United States Courthouse
                             40 Foley Square
                             New York, NY 10007

                             Re:    The New York Times Company, et al. v. Federal Communications
                                    Commission, 18-cv-8607 (LGS)

                             Dear Judge Schofield:

                             I am counsel for Plaintiffs The New York Times Company, Nicholas
                             Confessore, and Gabriel Dance (collectively, “The Times”) in the above-
                             referenced action. I write on behalf of both the Times and Defendant
                             Federal Communications Commission (“FCC”) in advance of the initial
                             pretrial conference scheduled for November 15, 2018, at 10:30 a.m. (See
                             Court’s Order dated October 2, 2018 (Dkt. No. 6).)

                             This is an action brought pursuant to the Freedom of Information Act
                             (“FOIA”), 5 U.S.C. § 552, in which The Times seeks the release of certain
                             documents by the FCC. Like most FOIA matters, the parties anticipate
                             that the matter will be resolved through cross-motions for summary
                             judgment without discovery. See, e.g., Wood v. FBI, 432 F.3d 78, 85 (2d
                             Cir. 2005); Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812-13 (2d Cir.
                             1994). Accordingly, the parties respectfully request that they be relieved
                             of their obligation to submit a proposed Civil Case Management Plan and
                             Scheduling Order.

                             As directed by the Court’s October 2, 2018 Order, the parties submit this
                             joint letter to advise the Court regarding the nature of this action, and to
                             solicit the Court’s endorsement of a proposed schedule for summary
                             judgment briefing and related issues.
Case 1:18-cv-08607-LGS Document 11 Filed 11/08/18 Page 2 of 3




                1.     This is an action under FOIA seeking the production of
       records that The Times requested from the FCC in a FOIA request dated
       June 22, 2017 (“the Request”). The Request seeks records related to the
       FCC’s notice-and-comment process in an agency proceeding addressing
       regulation of broadband Internet access providers. (Dkt. No. 1
       (Complaint) ¶¶ 12-25.) The Request, which has been narrowed in scope
       since it was initially made, seeks logs from the agency’s web servers
       showing originating IP addresses and internet browser information, with
       their respective timestamps, for comments electronically submitted to the
       FCC. (Id. ¶¶ 52-57.) The FCC has not provided The Times with the
       records sought, on the ground that the information sought in the Request is
       exempt in whole or in part from disclosure pursuant to 5 U.S.C. § 552(b).
       Because The Times has exhausted its administrative remedies, this matter
       is properly before this Court. The major issues in this case are whether the
       requested records are exempt from disclosure pursuant to FOIA
       Exemption 6 (for personal privacy) or 7(E) (for certain law enforcement
       records).

               2.      The Times states that the Court has subject matter
       jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 5 U.S.C. §
       552(a)(4)(B), and that venue is proper in this district under 5 U.S.C. §
       552(a)(4)(B). The FCC agrees.

               3.       There are currently no pending motions or outstanding
       requests to file any motions. As stated above, because this action arises
       under FOIA, the parties plan to proceed directly to summary judgment
       briefing without discovery. The sole issues to be adjudicated on summary
       judgment are whether the FCC properly withheld information sought by
       the Request pursuant to Exemptions 6 and 7(E) of FOIA, and on the
       ground that the Request, even as modified by Plaintiffs, requires the
       agency to create new records, which is not permitted under FOIA.
       Because of the limited scope of the legal issues to be adjudicated on
       summary judgment, the parties further request that the Court waive the
       parties’ obligation to submit pre-motion letters and appear for a pre-
       motion conference pursuant to Section III.A of Your Honor’s Individual
       Practices, and adopt the following proposed briefing schedule for the
       parties’ cross-motions: (1) the FCC will file its motion for summary
       judgment on or before December 17, 2018; (2) The Times will file its
       cross-motion for summary judgment and opposition to the FCC’s motion


                                            2
Case 1:18-cv-08607-LGS Document 11 Filed 11/08/18 Page 3 of 3




       on or before January 17, 2019; (3) the FCC will file its opposition to The
       Times’s cross-motion and reply in support of its motion on or before
       February 15, 2019; and (4) The Times will file its reply in support of its
       cross-motion on or before February 22, 2019.

               4.      The parties do not believe this matter is appropriate for
       resolution by negotiated settlement at this time, and accordingly do not
       request a settlement conference before the Court.

               Finally, because the parties do not anticipate any need to take
       discovery in this case, the parties respectfully request that the Court
       adjourn the scheduled Initial Pretrial Conference without date and permit
       the parties to proceed with their cross-motions for summary judgment. If
       this Court decides that the November 15, 2018 initial conference should
       proceed as scheduled, however, the parties are available to appear on that
       date.

              We thank the Court for its consideration of this letter.

                                     Respectfully submitted,


                                            /s/
                                     David E. McCraw


       cc:    Tomoko Onozawa, AUSA
              (via email)




                                            3
